Title: To George Washington from the United States Senate, 24 January 1794
From: United States Senate
To: Washington, George


          
            Congress of the United States.
            In Senate January 24. 1794.
          
          The Senate resumed the consideration of the motion made the 17th instant, together with
            the amendment proposed on the 23d respecting the correspondences which have been had between the Minister of the United States, at the republic of France,
            and said republic:
          And on motion to agree to the resolution amended as follows:
          Resolved, that the President of the Ud States be
            requested to lay before the Senate the correspondences which have been had between the
            Minister of the United States at the republic of France, and said republic; and between
            said Minister and the Office of Secretary of State.
          
            
              It passed in the affirmative
              {
              Yeas 13.
            
            
              Nays 11.
            
            
          
          
          
          The yeas and nays being required by one fifth of the Senators present—those who voted
            in the affirmative are,
          
            
            
              Mr [Stephen R.] Bradley [Vermont],
              Mr [James] Jackson [Georgia],
            
            
              " [John] Brown [Kentucky]
              " [John] Langdon [New Hampshire],
            
            
              " [Aaron] Burr [New York]
              " [Alexander] Martin [North Carolina],
            
            
              " [Pierce] Butler [South Carolina]
              " [James] Monroe [Virginia],
            
            
              " [John] Edwards [Kentucky]
              " [Moses] Robinson [Vermont]
            
            
              " [Albert] Gallatin [Pennsylvania],
              and
            
            
              " [Benjamin] Hawkins [North Carolina],
              " [John] Taylor [Virginia]
            
          
          Those who voted in the negative are—
          
            
            
              Mr [William] Bradford [Rhode Island],
              Mr [Samuel] Livermore [New Hampshire]
            
            
              " [George] Cabot [Massachusetts],
              " [Stephen M.] Mitchel[l Connecticut],
            
            
              " [Oliver] Ellsworth [Connecticut],
              " [Robert] Morris [Pennsylvania],
            
            
              " [Theodore] Foster [Rhode Island],
              " [Caleb] Strong [Massachusetts],
            
            
              " [Frederick] Frelinghuysen [New Jersey],
              and
            
            
              " [Ralph] Izard [South Carolina],
              " [John] Vining [Delaware].
            
          
          Ordered, that the Secretary lay this resolution before the President of the U.
            States.
          
            Attest Sam. A. Otis—Secretary.
          
        